Citation Nr: 0109855	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  97-14 653	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, including the right shoulder, the left 
shoulder, the right wrist, the left wrist, the right hand, 
and the left hand.  

2.  Entitlement to an increased rating for a cervical spine 
disorder, to include residuals of a fracture, with arthritis, 
currently rated as 30 percent disabling.  

3.  Entitlement to an increased rating for a right knee 
disorder, currently rated as 10 percent disabling.  

4.  Entitlement to a compensable rating for bilateral 
defective hearing.  

5.  Entitlement to a compensable rating for right elbow 
tendinitis.  

6.  Entitlement to a compensable rating for bilateral pes 
planus.  

7.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from July 1959 to January 
1977.  

This appeal arises from an October 1995 rating decision, 
which denied a rating in excess of 20 percent for the 
veteran's service-connected cervical spine disorder, to 
include residuals of a fracture, with arthritis.  The October 
1995 rating decision also denied a compensable rating for the 
veteran's service-connected right knee disorder, denied a 
compensable rating for his service-connected bilateral 
defective hearing, denied a compensable rating for his 
service-connected right elbow tendinitis, denied a 
compensable rating for his service-connected bilateral pes 
planus, and denied a total rating for compensation purposes 
based on individual unemployability due to the veteran's 
service-connected disabilities.  

In an October 1998 rating decision, the RO listed the 
veteran's claims in the "issues" portion of the rating 
decision as including a claim of entitlement to service 
connection for, "arthritis, multiple joints, including both 
shoulders, both wrists, and both hands as secondary to a 
service-connected disability of spinous fracture, cervical 
spine with traumatic arthritis."  This appears to reflect 
consideration by the RO of the arthritis claim as a claim for 
service connection secondary to a service-connected 
disability.  By contrast, the RO listed the veteran's claims 
in the "decision" portion of the rating decision as 
including denial of, "service connection for arthritis, 
multiple joints, including both shoulders, both wrists, and 
both hands."  This appears to reflect consideration by the 
RO of the arthritis claim as a claim for service connection 
on a primary basis.  Given the foregoing, the Board of 
Veterans' Appeals (Board) concludes that the October 1998 
rating decision considered and denied the veteran's claim of 
entitlement to service connection for arthritis of multiple 
joints on both a primary basis and as secondary to his 
service-connected cervical spine disorder.  

The October 1998 rating decision also increased the rating 
for the veteran's service-connected right knee disorder to 10 
percent.  In an April 1999 rating decision, the RO increased 
the rating for the veteran's service-connected cervical spine 
disorder to 30 percent.  

In written statements dated in April 1999 and June 1999, the 
veteran indicated that he is seeking service connection for 
disorders of his lumbar spine, left knee, and right and left 
ankle.  These claims are referred to the RO for appropriate 
action.  

The veteran was accorded a hearing at the RO before the 
undersigned Member of the Board in July 2000.  A copy of the 
transcript of the hearing is included in the claims folder.  
At the hearing, the veteran continued to express 
dissatisfaction with the current 10 percent rating for his 
service-connected right knee disorder, and he expressed 
dissatisfaction with the current 30 percent rating for his 
service-connected cervical spine disorder.  



FINDING OF FACT

During the course of the appeal, the veteran's hearing acuity 
in both ears remained at levels warranting a noncompensable 
rating, most recently measured at Level I hearing acuity, 
bilaterally.  


CONCLUSION OF LAW

A compensable rating for bilateral defective hearing is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.87, Codes 6100-6110 (effective prior to June 10, 1999) 
and 38 C.F.R. § 4.87, Code 6100 (effective June 10, 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In an written statement dated in April 1995, the veteran 
asserted a claim for an increased (compensable) rating for 
his service-connected bilateral defective hearing.  

On VA audiometric evaluation of the veteran in June 1995, 
pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
60
75
LEFT
15
20
30
50
70

The average pure tone thresholds were reported as 46 decibels 
in the right ear, and 42 decibels in the left ear.  Speech 
discrimination ability was 92 percent in the right ear, and 
88 percent in the left ear.  The examiner's diagnosis was 
moderate to severe right ear and left ear sensorineural 
hearing loss, with mild loss in speech recognition capacity.  

In an October 1996 written statement, the veteran indicated 
that he wears hearing aids.  

On VA audiometric evaluation of the veteran in March 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
65
75
LEFT
15
15
30
55
80

The average pure tone thresholds were reported as 45 decibels 
in each ear.  The speech recognition scores were 96 percent 
in the right ear, and 94 percent in the left ear.  The 
examiner's diagnosis was moderate to severe right ear and 
left ear sensorineural hearing loss, with normal speech 
recognition.  

In an April 1999 written statement, the veteran indicated 
that high pitched voices, such as women's voices, and high 
pitched sounds are not audible to him.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In this regard, the Board notes that 
that portion of the VA disability rating schedule concerning 
diseases of the ear was amended effective June 10, 1999.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a change occurs in an applicable statute 
or regulation after a claim has been filed, but before a 
final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
amendments to the disability ratings for diseases of the ear 
do not constitute liberalizing criteria.  Therefore, no 
determination as to which set of disability rating criteria - 
those in effect prior to June 10, 1999 or those in effect as 
of June 10, 1999 - is necessary.  

Both prior to, and effective June 10, 1999, ratings for 
defective hearing range from noncompensable to 100 percent, 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests, 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 cycles per second.  The rating 
schedule establishes 11 different auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85, 
Part 4, Diagnostic Codes 6100-6110 (effective prior to June 
10, 1999) and 38 C.F.R. § 4.87, Code 6100 (effective June 10, 
1999).  Additionally, in every instance where the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

The reports of audiometric examinations which are of record 
show levels of hearing acuity which do not warrant a 
compensable rating.  The most recent audiometry report, the 
VA audiometric evaluation of the veteran in March 1999, noted 
clinical findings corresponding to Level I hearing acuity in 
both of the veteran's ears.  Under the rating criteria in 
effect prior to June 10, 1999 and the criteria effective June 
10, 1999, this corresponds to a noncompensable rating.  

The veteran has asserted that he has difficulty in hearing 
high pitched voices, and he has indicated that he wears 
hearing aids.  His contentions have been considered.  
However, the Court has held that, "[R]atings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendemann v. 
Principi, 3 Vet. App. 345 (1992).  Here, such mechanical 
application results in the noncompensable rating now in 
effect.  Accordingly, the claim for an increased rating for 
bilateral defective hearing must be denied.  


ORDER

Entitlement to an increased (compensable) rating for 
bilateral defective hearing is denied.  


REMAND

Service Connection for Arthritis of Multiple Joints,
Including the Right Shoulder, the Left Shoulder, the Right
Wrist, the Left Wrist, the Right Hand and the Left Hand 

The veteran is contending, in effect, that he has arthritis 
of multiple joints, including the right shoulder, the left 
shoulder, the right wrist, the left wrist, the right hand, 
and the left hand, and that this disorder is related to 
trauma he sustained in service and/or to his service-
connected cervical spine disorder.  More specifically, the 
veteran asserted in a written statement, dated in April 1999, 
that in 1968 and 1969, he was assigned to duty as a weapons 
instructor.  While providing instruction in the use of a 
machine gun and rifle, he was required to run with firearms, 
fall to his knees, continue falling to his elbows, fall flat 
to the ground on his stomach, roll over several times, and 
discharge the firearms.  He indicated that he repeated the 
foregoing maneuvers some 30 to 50 times each day, 7 days a 
week, for an 18-month period.  The veteran has asserted that 
his arthritis of multiple joints arose from the repetitive 
trauma he sustained in the manner described above during his 
duty as a weapons instructor.  

The veteran's service medical records include a medical note, 
dated in April 1968, in which he complained of pain in the 
area of his left trapezius.  A medical note, dated in 
September 1969, reported that the veteran had sustained 
injuries in a jeep accident earlier that month.  Following a 
recitation of medical history associated with the jeep 
accident, the health care provider noted that the veteran had 
some weakness of grip and extension and flexion of his right 
wrist.  A medical note, dated in January 1970, reported his 
complaints as to his right wrist.  A medical note, dated in 
February 1970, indicated that the veteran had been using a 
brace after the September 1969 jeep accident.  Except for 
some occasional weakness in his right hand, he had had no 
problems until February 1970.  The examiner thought that the 
right hand weakness was not due from a neurological deficit.  
There were no abnormalities on physical examination.  A 
medical note, dated in April 1975, indicated that the veteran 
complained of pain from the area of his cervical spine to his 
right scapula.  A July 1976 medical note recorded the 
veteran's complaint of left shoulder pain, which the examiner 
characterized as left shoulder bursitis.  

On VA orthopedic examination in January 1992, the veteran 
gave a history of multiple joint pain, involving his neck, 
his right shoulder, his left shoulder, his right knee, his 
left knee, and his low back.  He indicated that the pain had 
begun 21/2 to 3 years earlier, and was rapidly progressing in 
severity.  Following clinical evaluation, the examiner's 
diagnosis was multiple joint arthroplasties with no overt 
clinical and radiographic evidence of osteoarthritis.  

A copy of a surgical report from the San Bernardino County 
Medical Center (SBCMC), dated in January 1993, noted the 
veteran's complaint of left shoulder pain for the previous 
four years.  The veteran underwent an arthroscopic 
examination of the glenohumeral joint and an arthroscopic 
acromioplasty of the left shoulder.  The veteran's surgeon, 
Robert Goldberg, M.D., opined that the veteran's examination 
and history were consistent with impingement syndrome.  The 
preoperative and postoperative diagnoses were left shoulder 
impingement syndrome, and degenerative anterior labral tear 
of the glenohumeral joint.  

A report of a magnetic resonance imaging (MRI) study of the 
veteran's right shoulder at the SBCMC in March 1995, included 
the examiner's impression of degenerative disease of the 
acromioclavicular (AC) joint with a suggestion of impingement 
upon the rotator cuff.  

Records of medical treatment of the veteran at the SBCMC, 
dating from September 1993 to May 1995, include a March 1995 
medical note, which recorded the veteran's complaint of 
chronic pain and decreased range of motion in his right 
shoulder.  Following clinical evaluation, the examiner's 
assessment was degenerative joint disease of the right AC 
joint.  

A copy of a decision by the Social Security Administration 
(SSA), dated in March 1995, referred to a consultative 
internal medicine examination of the veteran in July 1993, by 
a physician identified as Gregory R. Wise, M.D.  The report 
of Dr. Wise does not appear to be associated with the claims 
folder but, based upon Dr. Wise's findings, the SSA concluded 
that the veteran has serious musculoskeletal impairment, to 
include degenerative joint disease of the left shoulder and 
the left knee.  

On VA general medical examination of the veteran in June 
1995, the examiner's diagnoses included polyarticular 
arthritis.  On VA orthopedic examination of the veteran in 
June 1995, the examiner's diagnosis was generalized 
degenerative arthritis of multiple joints.  On VA orthopedic 
examination in July 1995, the examiner indicated that the 
veteran's medical history was complicated by the fact that he 
has bilateral shoulder impingement syndrome, and he is in 
postoperative status from a left arthroscopic subacromial 
decompression, performed at the SBCMC in January 1993.  

The veteran underwent a right shoulder arthroscopy, an 
arthroscopic subacromial decompression with acromioplasty, 
and a distal clavicle resection in July 1995 at the SBCMC.  
The preoperative and postoperative diagnoses were right 
shoulder impingement with AC arthritis.  In September 1995, 
the veteran underwent additional surgery at the SBCMC for 
what was diagnosed as a right septic shoulder.  Following 
irrigation and debridement of the right shoulder, the 
postoperative diagnosis was infected subacromial space 
without obvious gross right septic glenohumeral joint.  

Records of VA medical treatment of the veteran at the VA 
Medical Center in Loma Linda, California (Loma Linda VAMC), 
dated in November 1998 and March 1995, include a November 
1998 medical progress note.  The examiner reported that the 
veteran complained of multiple joint pain, and the veteran 
described a history of high impact activity while in service.  
The examiner did not indicate whether the veteran's claims 
folder was available for review in connection with medical 
evaluation of the veteran, and there were no references to 
the veteran's post-service right shoulder and left shoulder 
surgery.  The examiner opined that the veteran's degenerative 
joint disease is consistent with, and may be related to, 
repetitive trauma he sustained while in service.  In a March 
1995 medical progress note, the examiner also did not 
indicate whether the veteran's claims folder was available 
for review in connection with medical evaluation of the 
veteran, and there were no references to the veteran's post-
service right shoulder and left shoulder surgery.  The 
examiner opined that, given the veteran's reported history of 
assignment as a weapons instructor, and his falls 30 to 50 
times daily in connection therewith, there is a strong 
probability that he sustained repetitive micro-trauma 
affecting his joints, particularly his knees and elbows.  

On VA examination of the veteran's joints in March 1999, the 
veteran's history of performing duty as a weapons instructor 
was noted, as well as his current complaints.  The veteran's 
medical history, to include his surgical procedures, was 
recited, but again, it was not indicated whether the examiner 
had an opportunity to review the veteran's claims folder in 
conjunction with the examination.  Following clinical 
evaluation, the examiner's assessments were of osteoarthritis 
of the left knee, asymptomatic degenerative changes in the 
right knee, bilateral shoulder glenohumeral osteoarthritis, 
and a history of AC separation, with degenerative changes 
status postoperative Mumford procedure.  The examiner opined 
that the foregoing changes were likely secondary to 
cumulative trauma the veteran sustained as a weapons 
instructor in service.  

Thereafter, copies of portions of the veteran's military 
personnel records were associated with the claims folder.  
The personnel records show, among other things, that in 1968, 
the veteran was assigned to duties as a security police 
officer, and that he conducted training in the use of several 
types of firearms.  

Review of the foregoing evidence shows that the veteran has 
had extensive VA and private medical treatment for his 
joints.  It is undisputed that his military duties included 
serving as a weapons instructor.  As noted above, the veteran 
has contended that he has lumbar spine, left knee, left 
ankle, and right ankle disorders which also arose in service.  
He has asserted, in effect, that these disorders, like those 
which are at issue in this appeal, either arose from his 
activities as a weapons instructor, or are related to his 
other service-connected disabilities, or are otherwise 
related to service.  Given the foregoing, the Board concludes 
that the veteran should be accorded a VA orthopedic 
examination to identify all of his joints affected by 
arthritis.  

Additionally, some of the medical evidence appears to be in 
conflict.  For example, as late as the VA orthopedic 
examination of the veteran in January 1992 (many years after 
his separation from service and after the presumptive period 
for arthritis), the examiner opined that that there was "no 
overt clinical and radiographic evidence of arthritis".  
However, the following year, the veteran underwent the first 
of multiple surgical procedures to treat pathology diagnosed 
as arthritis, affecting his shoulders.  

The medical opinions of record regarding a relationship 
between the veteran's service and his arthritis of multiple 
joints do not appear to have been formulated by examiners who 
had an opportunity to review the veteran's extensive medical 
treatment records in connection with their medical 
evaluations of the veteran.  This is potentially particularly 
problematic given the veteran's multiple shoulder surgeries.  
As was noted on VA orthopedic examination of the veteran in 
July 1995, his medical history is, "complicated by the fact 
that he has had bilateral shoulder impingement syndrome and 
is in postoperative status from a left arthroscopic 
subacromial decompression".  

Additionally, the medical opinions of record regarding a 
relationship between the veteran's service and his arthritis 
of multiple joints do not specifically address the 
relationship between his service and disorders of his right 
wrist, his left wrist, his right hand, and his left hand.  

The Board further notes that, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist 
claimants in development of their claims.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas, 
supra.  Accordingly, for the foregoing reasons, the Board 
concludes that further development is required as to this 
issue.  


An Increased Rating for a Cervical Spine Disorder,
To Include Residuals of a Fracture

The veteran contends that his service-connected cervical 
spine disorder, to include residuals of a fracture, with 
arthritis, is more disabling than reflected by the current 
rating.  The cervical spine disorder is currently rated 30 
percent disabling under Diagnostic Code 5290.  Diagnostic 
Code 5290 governs ratings for cervical spine disability as 
manifested by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  

The veteran filed his claim for an increased rating (from 
which the appeal as to this issue arises) in April 1995.  At 
that time, a 20 percent rating for his service-connected 
cervical spine disorder was in effect.  He was accorded a VA 
orthopedic examination in June 1995.  The orthopedic 
examination included a clinical evaluation of his cervical 
spine.  However, in a statement dated in October 1996, the 
veteran asserted that, during the orthopedic examination, the 
examiner did not have any of the veteran's medical records 
available for review, except for records of private medical 
treatment which were supplied by the veteran himself just 
prior to the examination.  The veteran further contended that 
the examiner did not have an adequate opportunity to review 
the private medical records which were made available in 
connection with the examination.  The Court has held that 
where, as here, VA has a duty to assist a claimant in the 
development of his claim, fulfillment of the statutory duty 
to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The most recent VA examination of the veteran, to include 
clinical evaluation of his cervical spine disorder, which is 
of record, is a VA examination of March 1999.  The examiner 
explained in the examination report that the examination was 
very extensive, and covered three areas and five anatomic 
locations.  The examiner reported findings as to range of 
motion of the veteran's cervical spine, but there were no 
findings as to the presence or absence of weakened movement, 
fatigability and incoordination.  Accordingly, the Board 
finds that, the examination report did not comply with the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Following clinical evaluation during the March 1999 VA 
examination of the veteran, the examiner's assessments were 
of severe cervical spondylosis, with C5-6 disc disease, and 
severe lumbar spondylosis, with multiple levels of disc 
disease.  The examiner added that, "This is likely an 
indirect result of [the veteran's] accident that occurred in 
1969 in which he was placed in a cervical collar.  [The 
veteran] notes that he has had low back pain since the 
accident and [the accident] is likely the initiating event 
also."  Notwithstanding the examiner's explanation that the 
examination was extensive, the above referenced assessment 
that the veteran's cervical spine disorder was likely an 
indirect result of an accident in service strongly suggests 
that the examiner did not have an opportunity to review the 
veteran's service medical records in connection with the 
examination because the examiner was apparently unaware that 
service connection for the veteran's cervical spine disorder 
had been in effect for approximately 15 years at the time of 
the March 1999 VA orthopedic examination.  Given the 
foregoing and the recently enacted VCAA, the Board concludes 
that further development as to this issue is required.  



An Increased Rating for a Right Knee Disorder

The veteran's service-connected right knee disorder is 
currently rated 10 percent disabling under Diagnostic Codes 
5010-5257.  The most recent VA orthopedic examination of the 
veteran which is of record and which contains findings 
referable to the right knee, occurred in March 1999.  In the 
report of the examination, it was noted that the veteran 
stated that there was nothing wrong with his right knee.  On 
clinical evaluation, the examiner reported that both knees 
demonstrated significant crepitus, with otherwise full range 
of motion, and no varus/valgus instability.  His knees were 
negative for Lachman and drawer signs.  The examiner's 
assessment was of asymptomatic degenerative changes of the 
right knee.  

At the hearing at the RO before the undersigned Member of the 
Board in July 2000, the veteran testified that he is unable 
to walk without severe, constant pain.  He further indicated 
that he is receiving cortisone shots in his right knee at 60 
to 90-day intervals.  The veteran stated that he cannot move 
his knee nearly as far as formerly, and on occasion, his knee 
gives way completely.  Given the foregoing, it appears that 
there may have been an increase in the severity of the 
veteran's service-connected right knee disability since his 
most recent VA examination of record, and the veteran's 
testimony that he is receiving regular cortisone shots 
indicates that there may be additional records of VA medical 
treatment of his right knee disability which should be 
associated with the claims folder.  Accordingly, and given 
the recently enacted VCAA, the Board concludes that this 
issue requires additional development.  


An Increased (Compensable) Rating for Right Elbow Tendinitis

The veteran's service-connected right elbow tendinitis is 
currently noncompensably rated under Diagnostic Code 5024.  
In his hearing before the undersigned at the RO in July 2000, 
the veteran testified that right elbow pain significantly 
affects his ability to do typing in connection with his work 
as a paralegal.  The veteran was accorded three VA 
examinations in 1995.  However, the examination reports do 
not contain clinical findings as to range of motion of the 
right elbow, or findings as to weakened movement, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, and DeLuca, supra.  The March 1999 VA examination of 
the veteran did not report specific clinical findings 
referable to the right elbow.  Therefore, and given the VCAA, 
additional development of this issue is required.  


An Increased (Compensable) Rating
for Bilateral Pes Planus

The veteran's service-connected bilateral pes planus is 
currently noncompensably rated under Diagnostic Code 5276.  
Diagnostic Code 5276, 38 C.F.R. § 4.71a (2000).  Under 
Diagnostic Code 5276, a 10 percent rating is warranted for 
moderate bilateral pes planus, where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet.  A 30 percent rating is warranted for severe 
bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, and characteristic 
callosities.  A 50 percent rating is warranted for pronounced 
bilateral pes planus manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  Diagnostic Code 5276.  

On VA examination of the veteran's feet in March 1999, the 
examiner indicated that the veteran had normal range of 
motion of the feet, with bilateral flat feet shown on 
physical examination.  The examiner noted that x-ray study 
showed changes in the first metatarsal phalangeal joint of 
both feet.  The examiner's assessments included 
osteoarthritis of both feet, and bilateral flat feet.  
However, the examination report does not include clinical 
findings as to the presence or absence of the pathology 
specified in Diagnostic Code 5276 and described above.  
Therefore, and given the VCAA, the Board concludes that the 
veteran should be accorded a VA examination to evaluate the 
severity of his service-connected pes planus pursuant to 
Diagnostic Code 5276.  



Total Rating for Compensation Purposes Based on Individual
Unemployability Due to Service-Connected Disabilities

In a letter to the President of the United States, dated in 
August 1999, and attached to a VA Form 9, the veteran stated 
that he was participating in a VA rehabilitation program 
administered under Chapter 31 of Title 38 of the United 
States Code.  At a hearing before the undersigned at the RO 
in July 2000, the veteran testified that he had completed a 
VA training program to become a paralegal.  He added that, 
after the efforts of VA personnel to assist him in obtaining 
employment had proven unsuccessful, VA personnel told him 
that he was unemployable.  The undersigned Member of the 
Board associated a written request with the claims folder 
asking that the veteran's Chapter 31 vocational 
rehabilitation records be associated with the claims folder.  
The Chapter 31 records could provide critical evidence with 
regard to the question of whether the veteran is unemployable 
due to his service-connected disabilities.  The Chapter 31 
vocational rehabilitation records have not been associated 
with the claims folder.  

Accordingly, the claim of entitlement to service connection 
for arthritis of multiple joints, including the right 
shoulder, the left shoulder, the right wrist, the left wrist, 
the right hand, and the left hand, the claim of entitlement 
to an increased rating for a cervical spine disorder, to 
include residuals of a fracture, with arthritis, the claim of 
entitlement to an increased rating for a right knee disorder, 
the claims of entitlement to separate, compensable ratings 
for right elbow tendinitis and bilateral pes planus, and the 
claim of entitlement to a total rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities are REMANDED for the following:

1.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder, and associate it with the claims 
folder.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for arthritis of 
multiple joints, including the right 
shoulder, the left shoulder, the right 
wrist, the left wrist, the right hand, 
and the left hand, a cervical spine 
disorder, right knee disorder, right 
elbow tendinitis, and bilateral pes 
planus since July 2000.  After securing 
any required releases, the RO should 
obtain those records of medical treatment 
identified.  

3.  The veteran should be accorded a VA 
orthopedic examination to determine the 
nature and etiology of his arthritis of 
multiple joints, including the right 
shoulder, the left shoulder, the right 
wrist, the left wrist, the right hand, 
and the left hand.  The VA orthopedic 
examination should also determine the 
severity of the veteran's service-
connected cervical spine disorder, to 
include residuals of a fracture, with 
arthritis, his service-connected right 
knee disorder, and his service-connected 
right elbow tendinitis.  All clinical 
findings must be reported in detail.  The 
examining physician must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  With 
respect to the arthritis of multiple 
joints, the examiner must identify all 
joints in which arthritis is present.  
The examiner must furnish an opinion for 
the record as to whether it is at least 
as likely as not that any arthritis 
pathology identified is related to the 
veteran's reported episodes of trauma in 
service during his duties as a weapons 
instructor.  The examiner must 
additionally furnish an opinion for the 
record as to whether it is at least as 
likely as not that any arthritis 
pathology identified is either related to 
a service-connected disability, or is 
otherwise related to service.  

With regard to the veteran's service-
connected cervical spine disorder, the 
examiner should indicate whether any 
limitation of motion of the cervical 
spine is slight, moderate, or severe in 
degree.  The examiner should also 
indicate whether the veteran's cervical 
spine disorder is manifested by severe 
intervertebral disc syndrome, with 
recurring attacks, with intermittent 
relief, or pronounced intervertebral disc 
syndrome, with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, and little 
intermittent relief.  The examiner should 
also indicate the effect of any 
impairment of the veteran's cervical 
spine on his ordinary activity, 
particularly in the work place.  

With regard to the veteran's service-
connected right knee disorder, the 
examiner should indicate whether the 
right knee demonstrates any pain on 
undertaking motion, weakened movement, 
excess fatigability, or incoordination on 
movement.  See DeLuca, supra.  The 
examiner must also comment as to whether 
the right knee exhibits subluxation 
and/or instability, and if so, whether 
such subluxation or instability is less 
than slight, moderate, or severe in 
degree.  The examiner should also 
indicate the effect of any impairment of 
the veteran's right knee on his ordinary 
activity, particularly in the work place.  

With regard to the veteran's service-
connected right elbow tendinitis, the 
examiner should indicate the range of 
motion of the elbow and forearm in 
degrees and all planes.  The examiner 
should state whether the right elbow 
demonstrates pain on undertaking motion, 
weakened movement, excess fatigability, 
or incoordination on movement.  See 
DeLuca, supra.  The examiner should also 
indicate the effect of any impairment of 
the veteran's right elbow on his ordinary 
activity, particularly in the work place.  

4.  The veteran should also be accorded a 
VA examination to determine the severity 
of his service-connected bilateral pes 
planus.  All clinical findings must be 
reported in detail.  The examining 
physician must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  With regard to the 
veteran's bilateral pes planus, the 
examiner must indicate whether: (a) the 
disorder is moderate, with the weight-
bearing lines over or medial to the great 
toes and inward bowing of the tendo 
achillis and pain on manipulation and use 
of the feet; (b) the disorder is severe, 
with objective evidence of marked 
deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use 
of the feet, and characteristic 
callosities; or (c) the disorder is 
pronounced, and manifested by marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, and marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation which 
is not improved by orthopedic shoes or 
appliances.  The examiner should state 
whether the veteran's bilateral pes 
planus is manifested by pain on 
undertaking motion, weakened movement, 
excess fatigability, or incoordination on 
movement.  See DeLuca, supra.  The 
examiner should also indicate the effect 
of the veteran's bilateral pes planus on 
his ordinary activity, particularly in 
the work place.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

6.  When the above development has been 
completed, the remanded issues should 
again be reviewed by the RO to determine 
whether the claim of entitlement to 
service connection for arthritis of 
multiple joints, including the right 
shoulder, the left shoulder, the right 
wrist, the left wrist, the right hand, and 
the left hand, the claim of entitlement to 
an increased rating for a cervical spine 
disorder, to include residuals of a 
fracture, with arthritis, the claim of 
entitlement to an increased rating for a 
right knee disorder, the claims of 
entitlement to separate, compensable 
ratings for right elbow tendinitis and 
bilateral pes planus, and the claim of 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability due to service-connected 
may be granted.  If any claim remains 
denied, the veteran and his representative 
should be furnished with a supplemental 
statement of the case and given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 



